An examination of the record discloses that the state offered no witness who claimed to have seen defendant with the whisky, or to having seen him transport it, nor does the evidence of the state show any definite evidence of the whisky being transported from one place to another. *Page 450 
Under the rule announced in Smith v. State, 34 Okla. Cr. 293,246 P. 261; Brown v. State, 18 Okla. Cr. 509, 196 P. 967; Aycock v. State, 32 Okla. Cr. 302, 240 P. 1081; Jones v. State, 39 Okla. Cr. 195, 264 P. 638; and Slayton v. State,45 Okla. Cr. 283, 283 P. 258 — the evidence of the state was wholly insufficient to support the verdict of the jury.
For the reasons stated, the cause is reversed.
 *Page 1